United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nixa, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket Nos. 21-0405 &
21-1184
Issued: December 9, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On January 28, 2021 appellant filed a timely appeal from an October 30, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP) under OWCP File No.
xxxxxx382. The Clerk of the Appellate Boards docketed the appeal as No. 21-0405.
On January 28, 2021 appellant also filed a timely appeal from October 30 and
November 17, 2020 merit decisions of OWCP under OWCP File No. xxxxxx814. The Clerk of
the Appellate Boards docketed the appeal as No. 21-1184.
Under OWCP File No. xxxxxx382, on January 12, 2016 appellant, then a 45-year-old rural
carrier associate, filed a traumatic injury claim (Form CA-1) alleging that on that date she sprained
her ankle when she stepped into a dip where a driveway met the curb and twisted her ankle while
in the performance of duty. She stopped work on that date. OWCP accepted her claim for left
ankle sprain. It authorized wage-loss compensation on the supplemental rolls beginning
February 27, 2016.
Under OWCP File No. xxxxxx814, on January 12, 2018 appellant, then a 47-year-old rural
carrier associate, filed a traumatic injury claim (Form CA-1) alleging that on January 11, 2018 she

strained her neck and shoulder attempting to lift a heavy parcel while in the performance of duty. 1
She stopped work on January 11, 2018 and did not return. OWCP accepted this claim for cervical
muscle spasm. It authorized wage-loss compensation on the supplemental rolls beginning
February 26, 2018. On May 21, 2018 OWCP expanded the acceptance of appellant’s January 11,
2018 employment injury to included cervical disc displacement C5-6, C6-7, and C2-3.
On June 21, 2018 under OWCP File No. xxxxxx382, appellant filed a recurrence claim
(Form CA-2a) alleging that beginning on June 1, 2018 she lost time from work due to a recurrence
of disability due to her accepted January 12, 2016 employment injury of left ankle sprain. In an
August 23, 2018 letter, OWCP addressed appellant’s request for expansion of her claim under
OWCP File No. xxxxxx382 to include a new ankle injury. It noted that she had a separate claim
for a left ankle injury under OWCP File No. xxxxxx356, and a resulting consequential left ankle
injury under OWCP File No. xxxxxx814.2
The Board, having duly considered this matter, finds that this case is not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between case files.3 For example,
if a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required. 4 In OWCP File No. xxxxx382,
appellant alleged a recurrent left ankle injury. She also had a claim for consequential left ankle
injury under OWCP File No. xxxxxx814. For a full and fair adjudication, the cases must be
remanded to OWCP to administratively combine OWCP File Nos. xxxxxx382 and xxxxxx814, so
that it can consider all relevant claim files and accompanying evidence in adjudicating appellant’s
left ankle claims. Following this and other such further development as deemed n ecessary, OWCP
shall issue de novo decisions. Accordingly,

1

OWCP previously accepted that appellant sustained left shoulder strain, neck sprain, and aggravation of cervical
disc degenerative disease C6-7 due to a February 8, 2011 employment-related incident, shoveling snow to free her
work vehicle under OWCP File No. xxxxxx807. OWCP administratively combined the current claim, OWCP File
No. xxxxxx814, with File No. xxxxxx807 designated as the master file.
2

The Board notes that OWCP informed appellant that no further action would be taken under OWCP File No.
xxxxxx356. OWCP File No. xxxxxx356 has been administratively closed.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000); T.D., Docket No. 20-1119 (issued January 29, 2021); R.R., Docket No. 19-0368 (issued
November 26, 2019).
4

Id.; M.B., Docket No. 20-1175 (issued December 31, 2020); L.M., Docket No. 19-1490 (issued January 29, 2020).

2

IT IS HEREBY ORDERED THAT the October 30, 2020 decision of the Office of
Workers’ Compensation Programs under OWCP File No. xxxxx382 and the October 30 and
November 17, 2020 merit decisions of OWCP under OWCP File No. xxxxxx814 are set aside and
the cases are remanded for further proceedings consistent with this order of the Board.
Issued: December 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

